DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
2. An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
A. This application is in condition for allowance except for the presence of claims 115 and 127 directed to an invention non-elected without traverse.  Accordingly, claims 115 and 127 have been cancelled.
B. The following informality has been corrected in claim 138:
In claim 138, after “(B) a combination of common”,  “primer” has been deleted and –primers-- has been inserted therefor.
EXAMINER’S COMMENT
3. A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 15 December 2021 has been entered.

REASONS FOR ALLOWANCE
5. The following is an examiner’s statement of reasons for allowance: 
The closest prior art of Gao et al (PGPUB 2013/0267436) teaches a method for detecting a target molecule using a microarray comprising: labeling the target molecule with a luminophore; coupling the target molecule to a particle; binding the target molecule to a polynucleotide probe immobilized on a microarray; and detecting the interaction between the target molecule and the polynucleotide probe (see, e.g., para [0009]). Gao teaches that the microarray comprises artificially designed and optimized tag sequences complementary to tag sequences attached to the probes (e.g., para [0019-0020] and Table 1) and particularly teaches using a tag sequence that comprises the same sequence as present SEQ ID NO: 1 (see Table 1 and SEQ ID NO: 1 of Gao). Gao teaches performing the method disclosed therein to detect genetic alterations associated with hereditary hearing loss, and particularly the genetic alterations of c.35delG, c.176-191del16, c.235delC, and c.299- 300delAT in the GJB2 (CX26); c.2168A>G and c.919-2A>G in the SLC26A4 gene; and the m.1494C>T and m.1555A>G in the 12S rRNA gene (e.g., para [0024], [0027] and [0039] and Figures 4 and 5). Schrijver et al (PGPUB 2007/0134691) teaches methods for determining if a 

    PNG
    media_image1.png
    73
    367
    media_image1.png
    Greyscale

However, the prior art does not teach or suggest the presently claimed method for detecting target polynucleotides comprising the mutations of a deletion of 309Kb in the GJB6 gene; a c.132G>C mutation in the GJB2 gene or a c.269T>C mutation in GJB2;  a c. 1246A>C mutation in the SLC26A4 gene; and a m.7444G>A mutation in the 12S rRNA gene, wherein the method comprises the steps of claim 138 including the step of performing allele-specific PCR (ASPCR) using a set of allele-specific primers comprising the polynucleotide sequences of SEQ ID NO: 27-28, 33-34, 36-37, 42-43 .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLA J MYERS whose telephone number is (571)272-0747.  The examiner can normally be reached on M-Th 6:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CARLA J MYERS/Primary Examiner, Art Unit 1634